Citation Nr: 0106259	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  97-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Jonathan L. McGrady, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He had no overseas service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1998, the Board remanded the 
veteran's claims for the RO to afford him a Travel Board 
hearing, which he had in May 1999.

The Board in September 1999 denied service connection for the 
following disorders: a left hip disorder, a right thigh 
disorder, cerebral ischemia, petit mal epilepsy, residuals of 
a cerebrovascular accident, and residuals of a head injury.  
The issue of service connection for a low back disorder was 
remanded for further development.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to service connection for a low back disorder has 
been obtained, including service medical records and 
available post-service evidence, and the veteran was afforded 
an examination.

2.  The preponderance of the competent, credible and 
probative evidence shows that the veteran did not have a 
chronic low back disorder in active service, that the current 
low back disorder is of post-service onset, that the current 
low back disorder is not otherwise related to active service, 
and that the veteran's symptoms of low back pain during 
service were not indicative of the onset of the current low 
back disorder.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran underwent a 
physical examination for flying in June 1943.  The bones, 
joints, muscles, and nervous system were all normal.  He had 
an induction examination in July 1943.  There were no 
musculoskeletal defects, and the nervous system was normal.  
When he underwent a physical examination in December 1943 for 
flying training all pertinent findings were normal.  When he 
was hospitalized for seven days in April 1944, his complaints 
included headache, low backache, cough, and fever.  The 
discharge diagnosis was acute, catarrhal nasopharyngitis.  

On July 31, 1945, a motor vehicle backed into the veteran and 
knocked him over.  He immediately experienced moderately 
severe pain in the low back and right hip.  He was admitted 
to a hospital.  Physical examination revealed small abrasions 
over both hips and moderately severe tenderness in the lumbar 
area.  Specifically, it was noted that there was a small, 
tender abrasion over the left hip and moderate tenderness 
about two inches to the right of the spinous processes of the 
third and fourth lumbar vertebrae.  It was indicated that 
there was no evidence of a fracture.  On August 1, 1945, the 
veteran complained of pain in the anterior chest and upper 
abdomen.  There was no rigidity, and the back and leg felt 
better.  X-rays of the lumbosacral spine and pelvis taken 
that day revealed no evidence of a fracture.  The chest pain 
subsided on August 3, 1945.  By August 6, 1945, there was 
only a slight pain in the chest, and the veteran was 
ambulatory.  On August 8, 1945, all swelling and soreness had 
completely subsided.  The veteran was discharged from the 
hospital on August 10, 1945.  The final diagnosis was 
moderately severe contusions of the left hip and right thigh.  
It was indicated that the condition was cured.

The veteran reported on August 29, 1945, that he had strained 
his right arm when he was doing chin-ups and that there was a 
mild spasm in his back.  Medication was prescribed.  Two days 
later, it was noted that his back and arm had improved.  He 
underwent his separation examination in November 1945.  
Except for a slight limitation of motion in the left shoulder 
due to scar contractures in the axilla, no musculoskeletal 
defects were noted.  The neurological evaluation was normal.

Private medical records reflect that the veteran was 
hospitalized in October 1969 for cerebrovascular 
arteriosclerotic disease; a low back disorder was not 
diagnosed during that hospitalization.  In a December 1969 
statement, a private doctor noted that the veteran had 
cerebrovascular arteriosclerotic disease, and opined that he 
was totally and permanently disabled.  That same month, the 
veteran filed a claim for nonservice-connected disability 
pension benefits in which the only disability mentioned was 
arteriosclerosis.  He was afforded a VA general medical 
examination in mid-February 1970, at which time his 
complaints were blackout spells, visual problems, fatigue, 
numbness and memory deficit.  On examination of the 
musculoskeletal system, no back abnormalities were noted.  

Additional private medical evidence of May 1970, September 
1970, and December 1973 does not reflect a back disorder.  In 
a November 1975 statement, P. Hendrix, M.D., noted having 
recently seen the veteran who gave a history of chest pain, 
difficulty walking, decrease in visual acuity, blackout 
spells and abdominal pain and discomfort.  There was no 
relevant diagnosis reported. 

The veteran was hospitalized for four days in March 1988 at 
the Mountain Home, Tennessee, VA Medical Center for low back 
symptomatology.  The discharge summary reflects that he 
reported that he had had an onset of acute low back pain ten 
days earlier when lifting a heavy object while turning.  He 
denied any trauma or previous injury to that area.  The 
discharge diagnoses were low back pain with radiation to the 
left thigh and rule out herniated nucleus pulposus.  

The veteran received follow-up treatment at that VA medical 
center in April 1988.  On April 8, 1988, he underwent a 
computed tomography (CT) scan of the lumbar spine, which 
revealed calcification in the common iliac arteries and 
distal abdominal aorta, minimal smooth posterior bulging of 
the L4-L5 and L5-S1 intervertebral discs, and minimal 
displacement on the thecal sac.  The radiologist noted that 
no significant disease was suggested.  

On April 12, 1988, when he received follow-up VA outpatient 
treatment, the veteran reported that he had had low back pain 
only for about a month.  His CT scan was noted to have 
revealed no herniated nucleus pulposus.  The impression was 
decrease in motor and sensory status in the left lower 
extremity with low back pain, unknown etiology.  On April 26, 
1988, it was noted that his leg pain was less severe, but 
that he still had low back pain.  Physical examination 
revealed that there were decreases in the knee and ankle 
jerks on the left and weakness in the left quadriceps.  It 
was indicated that the symptoms were puzzling with multiple 
root involvement.  

The veteran received private medical treatment for low back 
symptomatology from May 1988 to September 1989.  In May 1988 
he reported that he had injured his low back in mid-March of 
that year when he lifted a five-gallon jug of chemicals, 
which weighed approximately fifty pounds, and rotated to the 
left.  It was noted that X-rays taken in March 1988 revealed 
no bony abnormalities and a CT scan taken in April 1988 
revealed no abnormalities.  He underwent an automated 
percutaneous lumbar diskectomy of L4-L5 in July 1989.

The veteran underwent a vocational evaluation in May 1993, 
which was conducted by a psychologist.  It was noted that he 
first injured his back in 1988, resulting in surgery and 
subsequent return to work.  It was also indicated that he 
reinjured his back in November 1992 during a lifting 
incident.  With regard to the nature of the disability, it 
was noted that the current diagnosis was probable mechanical 
low back syndrome, but that the possibility of facet 
irritation could not be ruled out.  It was also indicated 
that a magnetic resonating imaging (MRI) scan revealed only 
moderately broad-based osteophytes and a minimal diffuse 
bulging disc at L4-L5, and not a recurrent herniated disc. 

In May 1995, the veteran first filed a claim for service 
connection for residuals of his in-service motor vehicle 
accident, mentioning a back injury.  The only medical 
treatment during or since service for the condition was noted 
to have been in 1945 at a military base.  

The veteran had a hearing at the RO before a hearing officer 
in March 1996.  He described his in-service motor vehicle 
accident and indicated that he was run over several times.  
He reported that he did not have any back problems prior to 
active service and that his current back problems began with 
his in-service accident.  He testified that the military 
encouraged him to stay in a hospital because of back pain, 
but that he wanted to get out of service.  He said that the 
pain he had at the time of his in-service injury was the same 
pain that he had after active service.  The veteran's son 
testified that, when he was growing up, his father often 
complained of back pain.  The son said that his father told 
him about his in-service injury and that his back had not 
been the same since then.  The son opined that his father's 
current low back disorder was related to the in-service 
injury.  The veteran also reported that various doctors 
treated him for his low back symptoms after service.  
However, the representative indicated that he had tried to 
get those records, but that he was unsuccessful.  The hearing 
officer told the representative that he could sign forms 
authorizing the release of any medical records that he would 
like the VA to attempt to obtain.  Hearing Officer Hearing 
Transcript.

In April 1998, the Board remanded the claim to schedule a 
Travel Board hearing.

G. Day, MD, a private doctor, said in an April 1999 statement 
that the veteran's back problems "began after accident in 
service."

The veteran had a hearing at the RO before a member of the 
Board in May 1999.  The veteran's spouse testified that in 
the 1950s she noticed that he had back problems with a slight 
limp, and that he told her he had had an in-service injury.  
She said that he changed jobs several times in 1950s because 
the jobs were too strenuous for his back.  She reported that 
he often came home after work and had to take a hot bath to 
relieve his back pain and that his back problems became worse 
over the years.  With regard to treatment, she stated that 
Dr. Day had been the veteran's doctor for about the past four 
years and had asked the veteran several times about his 
history of back injuries.  She also said that the back 
injuries were recurrent and that the post-service injuries 
aggravated a preexisting low back disorder caused by the in-
service injury.  She testified that she did not know whether 
the veteran had filed a Workers' Compensation claim for 
either of his work-related back injuries, but that he 
received Social Security disability benefits in the 1960s.  
She indicated that he was having blackouts at the time that 
he was awarded Social Security disability benefits.  Travel 
Board Hearing Transcript.

At the hearing, the veteran's son, who testified that he was 
born in 1956, indicated that his father had always had back 
problems that were due to being hit by a truck during 
service.  The veteran stated that he was not medically 
discharged as a result of his in-service motor vehicle 
accident, but that he was treated for his back problems after 
active service.  He said that his back had bothered him ever 
since service and that he often had problems with employment 
because of this.  With regard to post-service treatment 
records, the representative noted that many of the records 
were simply unavailable inasmuch as the treating doctors were 
deceased or retired.  Travel Board Hearing Transcript.

The Board remanded the claim of service connection for a low 
back disorder in September 1999 because additional evidence 
was submitted on that issue after the certification of appeal 
without a waiver of consideration of such evidence by the RO.  

In February 2000, the RO wrote to the veteran and asked him 
to submit any additional medical evidence, including 
treatment records from Dr. Day.  A copy of the letter was 
sent to the representative.  Later that month, the veteran's 
spouse submitted a copy of the previously submitted May 1993 
vocational evaluation report.  On that copy, she noted that 
the back injury described in the report was the same one that 
the veteran had during active service.  

In April 2000, Dr. Day submitted a copy of medical records 
dated from 1997 to 1999.  Those records reflect that the 
veteran received treatment on numerous occasions for various 
disorders, and that in May 1999 there was an assessment of 
lumbar pain.  

In an April 2000 report of contact with regard to Workers' 
Compensation claims, it was noted that the secretary of the 
representative called the RO and indicated that she did not 
know whether the veteran had ever filed a Workers' 
Compensation claim.

The veteran was afforded a VA examination in May 2000.  He 
reported that he was hit in the buttocks by a truck during 
active service.  He indicated that he saw a doctor quite a 
few times after active service for his back problems.  His 
spouse confirmed his assertion regarding post-service 
treatment for his back disorder.  He stated that he hurt his 
back nine years ago and that he later reinjured his back at 
work.  He said that he did not know whether he received 
Workers' Compensation for that injury.  He reported that the 
small of his back hurt.  He noted that his back hurt when he 
bent over to pick up something, resulting in difficulty 
becoming upright.  He denied having any pain into his lower 
extremities or arthritis in any other joints.  He said that 
he had trouble getting up and down, and that such a problem 
had gotten worse.  He indicated that he did not wear brace.  

Following a physical examination and X-ray studies which 
revealed mild osteophytosis of L4 and minimal diffuse 
osteopenia, the diagnosis was chronic back strain with mild 
osteophytosis.  The examiner indicated that she reviewed the 
entire claims file.  She noted that, while there was an in-
service back injury along with findings on X-rays taken 
today, there were no findings of a back problem upon 
discharge from active service.  The examiner concluded that, 
therefore, it would be pure speculation for her to state that 
the current chronic back strain and limited range of motion 
were caused by an in-service injury. 

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates 
to a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In addition, a medical opinion that 
apparently relies on a history given by the veteran is of low 
probative value.  See Curry v. Brown, 7 Vet. App. 59 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000) (38 U.S.C.A. 
§ 5107(b) was reworded effective October 30, 2000, but with 
no substantive changes in the statute).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  However, if the 
appellant does not identify any evidence that would be of 
advantage, the hearing officer has no obligation to advise 
the appellant to submit additional evidence.  Stuckey v. 
West, 13 Vet. App. 163 (1999).



Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist and providing notice.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Inasmuch as the RO did not deny the veteran's claim as not 
well grounded and since the RO satisfied the requirements of 
the new law, the veteran is not prejudiced by the Board 
proceeding with his case.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the veteran's service medical 
records and all identified post-service medical and lay 
evidence, and afforded the veteran a medical examination.  
The hearing officer offered the VA's assistance in obtaining 
post-service medical records, but the veteran and 
representative did not submit any forms authorizing release 
of private medical records.  See Stuckey, 13 Vet. App. at 
177; Costantino, 12 Vet. App. at 520.  Also, subsequent to 
the September 1999 remand, the RO asked the veteran and his 
representative to submit any additional private medical 
records.  Thus the RO has satisfied the requirements of the 
new legislation.   

As for Social Security Administration (SSA) records, the 
evidentiary record reflects that the veteran reported in 
1970s that he was receiving benefits from the SSA, presumably 
disability benefits given the veteran's age at that time.  
Also, the veteran's spouse testified at the May 1999 hearing 
that he was having blackouts at the time he was awarded 
Social Security disability benefits.  The medical evidence 
shows that the veteran had cerebrovascular arteriosclerotic 
disease in October 1969, which rendered him totally and 
permanently disabled and was the basis for a grant of 
nonservice-connected disability pension benefits.  There is 
no reference to, or medical evidence of, a back disorder 
until many years later.  Accordingly, since there is no 
credible indication that any grant of Social Security 
disability benefits was based on a low back disorder, any SSA 
records are not relevant to the issue on appeal and do not 
need to be obtained.  

Service medical records reflect that the veteran complained 
of low backache during hospitalization in April 1944.  
However, the discharge diagnosis was acute, catarrhal 
nasopharyngitis.  He was injured on July 31, 1945, when a 
truck backed into him and knocked him over.  Although he 
experienced low back and right hip pain, the only abnormal 
findings on examination were a small abrasion over the hip 
and lumbar tenderness.  During hospitalization his complaints 
did not include back pain and it was noted that there was no 
evidence of fracture.  When he was discharged from the 
hospital it was noted that all swelling and soreness had 
completely subsided.  Although the veteran testified at the 
March 1996 hearing that he had had back problems ever since 
the July 31, 1945, accident and that he was encouraged to 
remain hospitalized instead of leaving service, a low back 
disorder was not diagnosed on discharge from the period of 
hospitalization and he remained in service for another three 
months.  In any event, his testimony about his symptoms in 
service is not competent evidence of a chronic low back 
disorder in service.  See Savage, 10 Vet. App. at 495.  His 
only other treatment regarding the back was on August 29, 
1945, when he had a muscle spasm in his back.  However, it 
was noted two days later that his back had improved.  In 
addition, a low back disorder was not diagnosed at the time 
of his November 1945 separation examination.  In light of the 
above, the evidence does not show a chronic low back disorder 
during active service.  See 38 C.F.R. § 3.303(b).

The veteran currently has a low back disorder and has, along 
with his wife and son, presented testimony in support of his 
claim.  However, despite testimony and allegations of 
continuity of symptomatology following the in-service 
accident and of treatment for back problems following 
service, the record reflects no mention of any back problems 
when the veteran was seeking VA pension benefits in 1960 and 
medical records dated around that time reflect no findings or 
history of a back disorder.  In 1975 Dr. Hendrix wrote a 
statement regarding the veteran's disabilities and made no 
mention of any back pain or other relevant symptoms.  There 
is no logical reason why, had the veteran been troubled with 
back problems, such would not have been noted by Dr. Hendrix.  
Additionally, it was not until the veteran sustained a post-
service low back injury in March 1988 that there is any 
medical evidence of a back problem.  At that time it was 
clearly stated that his back pain had started a few days 
earlier when lifting a heavy object.  When he was being 
treated in April 1988 for the back injury he again reported 
that he had had low back pain for about a month.  That 
history given to medical care providers in conjunction with 
treatment he was receiving is accepted as credible and 
probative whereas his allegations of back pain since service 
stated in conjunction with a claim for VA disability benefits 
are not.  Additionally, although he filed an earlier claim 
for VA disability benefits, he did not claim any back 
disorder until 1995 and at that time the only treatment he 
reported for his back injury was in 1945.  In view of these 
facts, the testimony of the veteran and his relatives 
regarding a continuity of symptomatology is not credible and 
neither he nor his relatives, as lay persons, are competent 
to express an opinion as to any relationship between the in-
service injury and the current back disability.  

In regard to the April 1999 statement by Dr. Day that the 
veteran's back problems began after an accident in service, 
that statement, at best, had to have been based on a history, 
given by the veteran, of back symptoms since service.  
However, such a history is wholly unsupported by any 
credible, independent evidence.  Thus the statement lacks 
probative value.  Additionally, Dr. Day's statement is merely 
a conclusion with no stated foundation or basis.  In fact, it 
does not even contain a medical diagnosis, referring, rather, 
to "back problems."  Additionally, although Dr. Day's 
treatment records pertaining to the veteran show that he was 
seen on numerous occasions from January 1997 until May 1999, 
the records mention nothing of any back complaints or 
abnormalities until May 1999, when there was a bare 
assessment of "lumbar pain," with no statement of the 
veteran's history and no clinical findings.  Thus, as of the 
time of the April 1999 statement there is nothing in Dr. 
Day's medical records that even shows a back problem as it 
was not until May 1999 that notation of "lumbar pain" was 
written.  While the veteran's spouse testified that Dr. Day 
was aware of the veteran's history of low back injuries, 
there is no reference to the 1988 and 1992 injuries in Dr. 
Day's records or anything else to support that statement.  
Additionally, "pain" is only a symptom and Dr. Day has not 
even provided a diagnosis of a disease or injury.  Thus, no 
evidence originating with Dr. Day is found to be credible and 
probative of the veteran's claim.   

On the other hand, the May 2000 VA examiner reviewed the 
claims file, including the service medical records and post-
service treatment records.  The veteran reported to her that 
he had two post-service low back injuries.  The examiner 
noted that the veteran's in-service back injury and that no 
back problems were noted on separation from active service.  
The examiner indicated that, in light of the negative 
findings in the separation examination report, it would be 
speculative to relate the current low back disorder to active 
service.  Thus, the examiner did not find a basis for 
relating the current low back disorder to service.  

In sum, there is no competent and credible evidence of any 
post-service back disorder prior to the veteran sustaining a 
back injury in 1988, about 40 years after service, at which 
time he reported the recent onset of back symptoms and did 
not mention that he had had a back injury decades earlier 
while in service.  There is no medical evidence of a chronic 
low back disorder prior to March 1988 and no probative lay 
evidence that he had a chronic back disability prior to that 
time.  Additionally, the competent and probative evidence 
does not link the current back disability to service, 
including the in-service injury.  Thus, a preponderance of 
the evidence is against the claim.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000); 38 C.F.R. § 3.303.

ORDER

Service connection for a low back disorder is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

